PER CURIAM.
Eric Dewayne Spencer appeals the district court’s order denying his Fed. R.Civ.P. 7(b) motion to present federal questions. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court. United States v. Spencer, No. CR-99-12 (S.D.W.Va. Jan. 2, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.